Order filed September 20, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00741-CV
                                    ____________

  CHARLES ORR, INDIVIDUALLY AND DBA SUNBELT SERVICES GROUP,
                             Appellant

                                             V.

                    CHAMPION WIRE & CABLE, LLC, Appellee


                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-65101


                                         ORDER

       The notice of appeal in this case was filed August 10 2012. The clerk’s record was
filed August 21, 2012. To date, the filing fee of $175.00 has not been paid. No evidence
that appellant has established indigence has been filed.       See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before October 5, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.
PER CURIAM